ON MOTION FOR CLARIFICATION

PER CURIAM.
We grant the Department’s motion for clarification, withdraw this court’s previous opinion filed July 11,1997, and substitute the following opinion therefor.
We reverse and remand with directions to the Board of Pilot Commissioners to determine whether its conclusion that Thomas Baggett violated section 310.101(l)(b) and (k), Florida Statutes (1995), by executing an inappropriate rudder order, standing alone, as opposed to an inappropriate rudder order in conjunction with a late turn, warrants revocation of his phot’s license.
REVERSED and REMANDED.
ERVIN, KAHN and DAVIS, JJ., concur.